DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment to the specification filed on 9/8/2021. The amendment to the specification was received and has been entered.  
The drawing objection stands withdrawn in view of the amendment. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed over the prior art of record. 
Regarding claim 1, claimed invention teaches “a display panel” including claimed limitations “wherein the first driving voltage line is spaced from the second driving voltage line, is aligned with the second driving voltage line, and overlaps the first dummy pixel, and wherein the first transmission region is positioned between the first driving voltage line and the second driving voltage line.”  Claimed structure in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Regarding claim 11, claimed invention teaches “a display panel” including claimed limitations “wherein the first driving voltage line is spaced from the second driving voltage line and is aligned with the second driving voltage line, wherein the first transmission region is positioned between the first driving voltage line and the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 27, 2021